Case 3:18-cr-04683-GPC Document 220 Filed 10/20/20 PageID.2233 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10 UNITED STATES OF AMERICA,                  Case No. 18cr04683-GPC
11              Plaintiff,                    ORDER GRANTING
                                              GOVERNMENT’S MOTION TO
12        vs.                                 MODIFY BRIEFING SCHEDULE
13 JACOB BYCHAK (1),
   MARK MANOOGIAN (2),
14
   MOHAMMED ABDUL QAYYUM (3),
15 PETR PACAS (4),
16              Defendants.
17
18
19
20        Having reviewed the Government’s Motion to Modify Briefing Schedule, and
21 having found good cause, the Court GRANTS the Government’s Motion and
22 ORDERS that the schedule for supplemental briefing shall be as follows:
23        Defendants’ supplemental opening brief will be due by November 2, 2020.
24 Government response brief will be due by November 23, 2020. Defendants’ reply
25 //
26
27
28

                                          1                    Case No. 3:18-cr-04683-GPC
Case 3:18-cr-04683-GPC Document 220 Filed 10/20/20 PageID.2234 Page 2 of 2




 1 brief will be due by December 7, 2020. The hearing in this matter will be set for
 2 December 17, 2020 at 2:30 P.M.
 3
 4
     Dated: October 20, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2                    Case No. 3:18-cr-04683-GPC
                                         ORDER
